UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2097


OMBA ARSENE ONEMA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 26, 2013                 Decided:   April 2, 2013


Before DAVIS, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sam H. Hasan, HASAN LAW GROUP, Falls Church, Virginia, for
Petitioner.    Stuart F. Delery, Principal Deputy Assistant
Attorney General, Linda S. Wernery, Assistant Director, Gerald
M. Alexander, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Omba    Arsene      Onema,        a    native    and    citizen        of     the

Democratic Republic of the Congo (“DRC”), petitions for review

of   an   order    of    the   Board     of       Immigration      Appeals    (“Board”)

denying his motion to reopen immigration proceedings.                           We have

reviewed the record and the Board’s order and find no abuse of

discretion.       See 8 C.F.R. § 1003.2(a), (c) (2012).                    Accordingly,

we deny the petition for review substantially * for the reasons

stated by the Board.           In re: Onema (B.I.A. Aug. 9, 2012).                        We

dispense    with     oral      argument       because       the    facts     and        legal

contentions   are       adequately     presented       in    the    materials       before

this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




      *
       Although the Board erroneously relied on our decision in
Afanwi v. Mukasey, 526 F.3d 788 (4th Cir. 2008), vacated, 130 S.
Ct. 350 (2009), we nonetheless find no abuse of discretion in
its alternate finding that Onema was not entitled to equitable
tolling on the ground that he failed to demonstrate that he
acted with due diligence.



                                          2